                             UNITED STATES DISTRIC

                                 DISTRICT OF CONN ·CT1 'UT
                                                         t HAR l I P 12: 4b
                                                      U.S.    DISTRICT COURT
                                                        ,. , r ' , , .. , ' , ,·- l
                                                         ' · ,- · .,:I '·"
                                                         t • .... ~         '1 ' ···
                                                                       ' i ( •~1'   , ..
                                                                                           r
                                                                                           \   -
                                                                                                   CT
                                                                                                    •

UNITED STATES OF AMERICA

                V.                                  CRIMINAL NO. 3:19CR49(JCH)

 ABDURRAHMAN AKHDAR



            APPLICATION FOR WRIT OF 1lABE AS CORPUS AD PROSEOUENDUM

       Comes now the United States of America, prosecuting in its own sovereign right and

behalf by Douglas P. Morabito, Assistant United States Attorney, and respectfully informs this

Honorable Court:

       1.    On Wednesday, March 13, 2019 at 10:45 a.m., there will come before the Honorable

Donna F. Martinez, United States Magistrate Judge, at Hartford, Connecticut, the criminal case

of United States v. AbdurrahmanAkhdar, Criminal No. 3:19CR49(JCH).

       2.    That the above named defendant, ABDURRAHMAN AKHDAR (Inmate No.

396706), is charged with violation of 18 U.S.C. §§ 922(j) and 924(a)(2) (Possession of Stolen

Firearms).

       3.    That the said ABDURRAHMAN AKHDAR is now confined at the Robinson

Correctional Institution, Enfield, Connecticut.

       That the said ABDURRAHMAN AKHDAR should be presented before said District

Court of the United States, District of Connecticut, at said time and place so said defendant may

be prosecuted for said offense, or from time to time thereafter as the case may be adjourned to.
       WHEREFORE, your petitioner respectfully prays that this Court may issue its Writ of

Habeas Corpus Ad Prosequendum to the Warden, Robinson Correctional Institution, Enfield,

Connecticut and the United States Marshal for the District of Connecticut, or any of his proper

deputies, or any other authorized federal agents or task force officers ordering them to produce

the said ABDURRAHMAN AKHDAR at the United States Courthouse, 450 Main Street,

Hartford, Connecticut, on Wednesday, March 13, 2019 at 10:45 a.m., or from time to time

thereafter as the case may be adjourned to, under proper, safe and secure conduct.

        I declare under penalty of perjury that the foregoing is true and correct.


                                                 UNITED STATES OF AMERICA

                                                 JOHN H. DURHAM
                                                 UNITED STATES ATTORNEY


                                                  D.~
                                                 DOUGLAS P. MORABITO
                                                 ASSISTANT UNITED STATES ATTORNEY
                                                 FEDERAL BAR No. ct20962
